November 07, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of NuGold Resources, Inc. on Form S-1 of our audit report, dated October 17, 2013, relating to the accompanying balance sheets as of June 30, 2013 and 2012 and the related statements of operations, stockholders’ deficit, and cash flows for the years ended June 30, 2013 and 2012 and from inception (February 26, 2010) to June 30, 2013, which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1 and this Prospectus. De Joya Griffith , LLC /s/ De Joya Griffith , LLC Henderson, NV November 07, 2013
